Citation Nr: 1038621	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
supratemporal retinal detachment of the right eye (right eye 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the claims file.

In June 2007, the Board remanded this case for further 
development, including VA medical records dated on or after May 
2000 and Social Security Administration (SSA) records.  In 
October 2008, the Board again remanded this case for further 
development, including a VA eye examination.  


FINDING OF FACT

The Veteran's supratemporal detachment of the right eye is 
characterized by best-corrected visual acuity of 20/200 or better 
and no more than mild loss of field of vision that does not 
equate to concentric contraction to five degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the 
Veteran's right eye disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3 (2009); 
38 C.F.R. §§ 4.79, 4.84a, Diagnostic Code 6008-6078, 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In November 2003, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  The Veteran also received a March 2006 
letter that informed him how the disability ratings and effective 
dates are assigned, as required by Dingess.  VA issued a SSOC in 
May 2008.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
private treatment records, VA medical examination results and 
statements of the Veteran and his representative have been 
obtained.  In compliance with the Board's June 2007 remand, VA 
attempted to obtain Social Security Administration (SSA) records, 
but received notice in a July 2007 letter that the records did 
not exist.  VA also obtained VA treatment records from March 1995 
to July 2007, including the September 2006 VA eye examination.  
In compliance with the Board's October 2008 remand, VA scheduled 
the Veteran for a VA medical examination to determine the current 
severity of his service connected right eye disability.  The 
Veteran underwent this examination in December 2008.  

At this juncture, the Board notes that the December 2008 VA 
examination did not include a Goldman Perimeter Chart.  However, 
a close reading of the October 2008 remand instructions shows 
that the need for such a chart was left at the discretion of the 
examiner, as these instructions read "All tests and studies 
deemed necessary by the examiner, to include visual acuity 
testing (uncorrected and corrected central visual acuity for 
distance and near) and field of vision testing, should be 
performed."  The remand instructions further stated that "any" 
visual field defect must be charted using a Goldman Perimeter 
Chart.  However, as will be seen below, the December 2008 VA 
examiner found that the Veteran's visual field to confrontation 
was full.  Therefore, as there was no evidence of "any" visual 
field defect, it follows that the examiner would not deem it 
necessary to include a Goldman Perimeter Chart.  

Thus VA has complied with the June 2007 and October 2008 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.


Analysis

In a December 2002 Board decision, the Veteran was granted 
service connection for his supratemporal retinal detachment of 
the right eye.  In a January 2003 rating decision, the RO granted 
service connection for the Veteran's right eye disability with a 
20 percent evaluation, effective April 19, 2000, under diagnostic 
code 6078.  38 C.F.R. § 4.79 (2008).  The Veteran filed a claim 
for an increased evaluation in October 2003.  In a February 2004 
rating decision, the RO continued the 20 percent rating.  The 
Veteran appealed that decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that during the pendency of the Veteran's appeal, 
VA promulgated new regulations for the evaluation of disabilities 
of the eye, effective December 10, 2008.  See 73 Fed. Reg. 66,549 
(Nov. 10, 2008) (codified at 38 C.F.R. pt. 4).  These revised 
criteria apply only to claims file on or after December 10, 2008.  
Id.  As the Veteran's claim was received in October 2003, the 
revised schedular rating criteria do not apply.

The Veteran is neither service connected for his left eye, nor 
blind in his left eye.  Therefore, the degree of impairment in 
the nonservice-connected left eye is considered when determining 
the disability evaluation and is considered normal (20/40) for 
rating purposes.  See 38 C.F.R. §§ 3.383(a)(1), 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service- connected 
evaluation).

In order to warrant the next higher evaluation of 30 percent, the 
Veteran's right eye disability must be characterized by central 
visual acuity impairment correctable to no better than 10/200, or 
blindness, having only light perception.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6074, 6077 and Table V (2008).  
Alternately, a 30 percent evaluation would be warranted if the 
Veteran's field of vision of the right eye was characterized by 
concentric contraction to five degrees.  38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Code 6080 (2008).

In December 2003, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time, the examiner found 
visual field defect, right moderate constriction.  Specifically, 
the accompanying chart shows that the Veteran's field of vision 
was 25 degrees up and 30 degrees or better at all other principal 
meridians, with an average of over 30 degrees.  See 38 C.F.R. 
§ 4.76a (2008).  The Veteran's best correct visual acuity for his 
right eye was 20/200.  He had full extraocular muscle movements.  
The Veteran reported occasional pain that required him to stop 
and rest three times a day for a period of ten to fifteen 
minutes.

A February 2004 VA ophthalmology note found the Veteran's 
corrected right eye central visual acuity to be 20/200.  This 
finding was confirmed by additional VA ophthalmology notes in 
September 2006, and April 2007.  The September 2004 record showed 
better visual acuity of 20/100 during a pinhole test. 

At his September 2006 hearing, the Veteran testified that he had 
light perception in his right eye, had been found legally blind, 
and suffered from occasional pain in the eye.  He further stated 
that he was unable to get a commercial driver's license due to 
his right eye disability, which prevented him from continuing in 
his former occupation of a truck driver.

The Veteran underwent another VA eye examination in December 
2008.  At that time, the Veteran's best corrected visual acuity 
in the right eye was 20/100 near and 20/200 far.  His visual 
field to confrontation was full.  As no visual field defect was 
found, no Goldman Perimeter Chart was included.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 20 percent evaluation.  
The record consistently shows a best-corrected visual acuity of 
20/200 or better.  See 38 C.F.R. § 4.84a, 6077 (2008).  While 
this may be sufficient for a finding of legally blind for non VA 
purposes, it does not satisfy the criteria for blindness under 
the applicable VA regulations.  See 38 C.F.R. § 4.79 (2008).  
Furthermore, the December 2003 field of vision results show a 
concentric contraction of greater than 30 degrees, which would 
only warrant a 10 percent evaluation, not the 5 degrees or less 
required for a 30 percent evaluation.  See 38 C.F.R. § 4.76a 
(2008).  Moreover, the December 2008 examination found no field 
of vision loss.  Thus, the rating criteria for a 30 percent 
evaluation are not satisfied.  Therefore, the Board determines 
that the preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for the Veteran's right 
eye disability.  38 C.F.R. § 4.7.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  The Board finds that referral for consideration 
of an extraschedular evaluation for the Veteran's right eye 
disability is not warranted.  An extra-schedular evaluation is 
for consideration where a service-connected disability presents 
an exceptional or unusual disability picture where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the schedular 
rating is not inadequate.  An evaluation in excess of that 
assigned is specifically provided for the manifestations of the 
Veteran's eye disability such as decreased visual acuity and 
impairment of the field of vision, and the medical evidence 
reflects that higher evaluations are not warranted for those 
symptoms.  The Veteran has also complained of pain, but the 
evidence does not demonstrate that this has resulted in marked 
interference with employment or hospitalization.  As such, 
extraschedular referral is not in order here.

Additionally, the Board has considered whether a total disability 
rating based on individual unemployability (TDIU) is warranted 
based on the Veteran's service connected right eye disability.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  In this case, the appellant has filed 
claims for TDIU which were denied in July 2005 and April 2009 
rating decisions.  Part of his contention was that his usual 
occupation is that of truck driver and, as a result of his eye 
disability, he is no longer able to obtain a commercial driver's 
license.  The Court held in Rice that when the issue is raised by 
the evidence of record, the Board must adjudicate the issue as 
part of the claim for an increased rating.  Id.  Therefore, the 
issue has been explicitly raised in this case.

The Veteran does not currently have a single disability rated at 
60 percent or more disabling, nor does he have at least one 
disability rated at 40 percent or more with a combined disability 
rating of 70 percent.  Thus, the Veteran's disabilities do not 
meet either of the first two objective bases for a permanent and 
total disability rating for compensation purposes.  See 38 C.F.R. 
§ 4.16(a) (requiring as qualification for a total rating for 
compensation purposes either a single disability rated as 100 
percent disabling; or one disability rated as at least 60 percent 
or a combined disability rating of 70 percent with at least one 
disability rated as at least 40 percent, and a finding that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.). 

Despite this, the Veteran's disabilities may be considered under 
subjective criteria to determine whether an extraschedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  Here, the 
Veteran has stated that his usual occupation is that of truck 
driver, which he is unable to pursue because of his right eye 
disability, and that due to his age and limited education he is 
unable to secure or follow any other substantially gainful 
occupation.  Consideration may be given to his level of 
education, any special training, and previous work experience in 
making this determination, but not to his age or impairment from 
disabilities that are not service connected (i.e., unrelated to 
his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.  
Therefore, the issue becomes whether the Veteran is unemployable 
due to his right eye disability, his limited education, and his 
previous work experience.  To this end, the Board finds only the 
Veteran's lay statements to support this claim.  The Veteran has 
not submitted additional objective evidence of his 
unemployability.  These statements alone are not sufficiently 
compelling in light of the 30 percent disability evaluation to 
warrant submission to the Director, Compensation and Pension 
Service, for extra-schedular consideration.

The Board finds that, at no time during the pendency did the 
Veteran's right eye disability warrant an evaluation in excess of 
20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, a staged rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
supratemporal retinal detachment of the right eye (right eye 
disability) is denied.



____________________________________________
JOHN PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


